DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunberger et al. (5,161,357) (“Braunberger”) in view of Neely et al. (2018/0103580) (“Neely”).



Regarding claim 2, Braunberger as modified by Neely teaches the channel is U-shaped.  

Regarding claim 3, Braunberger as modified by Neely teaches the channel is between front and back side surfaces of the bar and extends through opposite ends on opposite sides of the longitudinally extending array (32).  

Regarding claim 4, Braunberger as modified by Neely teaches the channel is a continuously shaped uninterrupted groove extending through opposite ends of the bar.  

Regarding claim 5, Braunberger as modified by Neely teaches the invention as described above but fails to teach the size of the bar.  It would have been an obvious matter of design choice to make the bar a) a length dimension of between 1 meter and 20 meters (more preferably between 3 meters and 14 meters); (b) a height dimension of between 0.2 centimeters and 1.0 centimeters: (c) a width of between 1.5 centimeters and 3.0 centimeters: and wherein the channel comprises a length dimension matched to said length dimension of the sickle bar and a N width dimension of between 0.2 centimeters and 2.5 centimeters: and a depth dimension of between 0.1 centimeters and 0.8 centimeters.  , since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding claim 7, Braunberger as modified by Neely teaches the invention as described above but fails to teach the size of the bar.  It would have been an obvious matter of design choice to make the bar with a width to height ratio greater than 3:1, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). The knifeback of claim 1. wherein the bar defines width to height ratio is greater than 3:1.  

Regarding claim 8, Braunberger as modified by Neely teaches the invention as described above but fails to teach the size of the bar.  It would have been an obvious matter of design choice to make the bar with a width to height ratio of between 2:1 and 4:1, since such a modification would have involved a mere chance in the size of a component.  A art.  In re Rose, 105 USPQ 237, (CCPA 1955). The knifeback of claim 1. wherein the bar defines width to height ratio is greater than 3:1.  

Regarding claim 9, Braunberger as modified by Neely teaches the invention as described above but fails to teach the bar is a cold roll formed steel member.   It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the bar of Braunberger from cold rolled steel, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 10, Braunberger as modified by Neely teaches a sickle bar assembly comprising the knifeback of claim 1 in combination with a plurality of sickle sections (15, 16), the plurality sickle sections being along at least one of a top side and bottom side of the bar and at sickle mounting locations in side by side relationship secured to the bar by a plurality of fasteners (21).  

Regarding claim 20, Braunberger teaches a knifeback, comprising: a sickle bar (25,26), and plurality of mounting holes (28) extending through the sickle bar in the recess region adjacent the step, the plurality of mounting holes being in an longitudinally extending array to providing a plurality of sickle mounting locations in side by side relationship.  Braunberger fails to teach a channel.  Neely teaches a knife having a bar (20) with a step extending longitudinally into the bar (34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 21, Braunberger as modified by Neely teaches the invention as described above but fails to teach the bar is a cold roll formed steel member.   It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the bar of Braunberger from cold rolled steel, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 22, Braunberger as modified by Neely teaches the invention as described above but fails to teach the size of the bar.  It would have been an obvious matter of design choice to make the bar a) a length dimension of between 1 meter and 20 meters (more preferably between 3 meters and 14 meters); (b) a height dimension of between 0.2 centimeters and 1.0 centimeters: (c) a width of between 1.5 centimeters and 3.0 centimeters: and wherein the channel comprises a length dimension matched to said length dimension of the sickle bar and a N width dimension of between 0.2 centimeters and 2.5 centimeters: and a depth dimension of between 0.1 centimeters and 0.8 centimeters.  , since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).



Regarding claim 24, Braunberger as modified by Neely teaches the plurality of fasteners comprise a plurality of bolts (30) and nuts (21), the bolts extending through the plurality of mounting holes, the bolts having a head engaging a sidewall (31) of the step to rotationally fix the bolts relative to the bar for fastening purposes.  

Regarding claim 25, Braunberger as modified by Neely teaches the plurality fasteners are loosely fitted in the holes in a non-press fit manner.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunberger et al. (5,161,357) (“Braunberger”) in view of Neely et al. (2018/0103580) (“Neely”) and in further view of Quick et al. 4,198,803 (“Quick”)

Regarding claim 6, Braunberger as modified by Neely teaches the invention as described above but fails to teach the bar has rounded corners.  Quick teaches a sickle bar (101) wherein the bar is generally rectangular and defines rounded corners but fails to teach the radium of curvature is 0.1mm to 6mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the radius of curvature between 0.1 to 6mm, since it has been held that discovering the optimum  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the channel corners of the bar of Braunberger as modified by Yun rounded as taught by Quick as it is obvious to use a known technique to improve similar devices in the same way.


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunberger et al. (5,161,357) (“Braunberger”) in view of Neely et al. (2018/0103580) (“Neely”) and in further view of Johnson et al. (2012/0311988) (“Johnson”).

Regarding claim 18, Braunberger as modified by Neely teaches the invention as described above but fails to teach cold rolling the knifeback.  Johnson teaches it is known to form knifebacks by cold rolling (paragraph [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cold roll the knifeback of Braunberger as taught by Johnson as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 19, Braunberger as modified by Neely and Johnson teaches at least one of a slot, V-shape, U-shape and step into the bar of the knifeback.  

Allowable Subject Matter
Claims 14-17, 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-13, 26-29, 34 are allowed.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1-5, 7-10 and 20-24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Neely et al. (2018/0103580) (“Neely”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 25, 2022